  EXHIBIT 10.17

 
PROMISSORY NOTE
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD
UNLESS IT HAS BEEN REGISTERED UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE AND THEN ONLY IN
COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH HEREIN.
 
$3,250,000.00
December 1, 2017

 
 
Torchlight Energy, Inc., a Nevada corporation (together with its successors and
permitted assigns, “Maker”), for value received, HEREBY PROMISES TO PAY to the
order of McCabe Petroleum Corporation, a Texas corporation (together with their
successors and assigns, the “Holder”), at the Holder’s address set forth in
Section 6 hereof or as otherwise directed by Holder, the principal sum of THREE
MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100 UNITED STATES DOLLARS
($3,250,000.00), together with an annual interest rate of five-percent (5.00%),
in strict accordance with these terms and provisions in lawful currency of the
United States of America.
 
Interest on this Promissory Note (“Note”) is due and payable in 36 monthly,
interest-only installments of $13,541.66 beginning on January 1, 2018, and
continuing thereafter the fifteenth day of each following month. All unpaid
principal will be due and payable in full three years after the initial payment
(“Maturity Date”).
 
All payments of the indebtedness evidenced by this Note will be applied in the
following order of priority: (a) to the payment or reimbursement of any
expenses, costs, or obligations (other than the outstanding principal balance of
and interest under this Note) for which Maker is obligated or to which Holder is
entitled under this Note, (b) to any accrued but unpaid interest then due and
payable, and (c) to the principal amount then due and payable.
 
1. Voluntary Prepayment of Note. Maker may, from time to time and at any time
without premium or penalty, prepay all or any part of the principal amount of
this Note, together with all accrued and unpaid interest thereon through the
date of prepayment and all accrued and unpaid fees and expenses then payable
hereunder. In the event of such partial prepayment, the Holder shall record the
date and amount of any such prepayments on the reverse side of this Note, and
interest shall cease to accrue on such prepaid principal amounts.
 
2. Events of Default. The occurrence of any of the following events constitutes
an event of default hereunder (each, an “Event of Default”):
 
(i) Maker defaults in the payment of any portion of the principal of, interest
on, or other amounts owing under, this Note when due and payable as provided
herein; or
 
 
1

 
 
(ii) Maker, pursuant to or within the meaning of Title 11 of the United States
Code or any similar Federal or state law for the relief of debtors (each, a
“Bankruptcy Law”), (A) commences a voluntary case in bankruptcy or any other
action or proceeding for any other similar relief under any Bankruptcy Law, (B)
consents by answer or otherwise to the commencement against him of an
involuntary case of bankruptcy, (C) seeks or consents to the appointment of a
receiver, trustee, assignee, liquidator, custodian or similar official
(collectively, a “Custodian”) of him or for all or substantially all of his
assets, or (D) makes a general assignment for the benefit of his creditors; or
 
(iii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against Maker in an involuntary case of
bankruptcy against Maker, (B) appoints a Custodian of Maker for all or
substantially all of Maker’s assets, or (C) orders the liquidation of Maker’s
assets, and the order or decree remains undismissed or unstayed and in effect
for 60 days, or any dismissal, stay, rescission or termination thereof ceases to
remain in effect;
 
(iv) any representation or warranty made by Maker in this Note shall be, or
shall prove to have been, false or misleading in any material respect when so
made; or
 
(v) this Note shall cease, for any reason, to be in full force and effect; any
provision of this Note shall for any reason cease to be valid and binding on or
enforceable against Maker; the validity or enforceability of this Note is
contested by Maker or any other person or entity; or Maker denies he has any
further liability or obligation under this Note.
 
(a) Upon the occurrence and during the continuance of any Event of Default, if
not cured within ten business days following notice to Maker of such Event of
Default, the Holder shall have the right, without notice, demand, presentment,
notice of nonpayment or nonperformance, protest, notice of protest, notice of
intent to accelerate, notice of acceleration or any other notice or action of
any kind, ALL OF WHICH MAKER HEREBY EXPRESSLY WAIVES AND RELINQUISHES, (i) by
notice to Maker, to declare the entire principal amount then outstanding on this
Note, and all accrued and unpaid interest thereon and all other accrued and
unpaid amounts under this Note, immediately due and payable, whereupon all such
principal, interest and other amounts shall become immediately due and payable,
and the Holder may proceed to enforce the payment of such principal, interest
and other amounts, or part thereof, in such manner as the Holder may elect and
(ii) to exercise all rights and remedies available to it at law or in equity;
provided, however, upon the occurrence of any Event of Default defined in
Sections 2(a)(iii), upon the expiration of the sixty (60) day period mentioned
therein), the unpaid principal amount of this Note, and all accrued and unpaid
interest thereon and all other accrued and unpaid amounts hereunder, shall
automatically become due and payable without further act of the Holder.
Provided, however, that in the Event of Default, Holder’s right to enforce the
obligations under this Note are fully subordinate to all debt Maker has with any
bank, whether secured or unsecured.
 
3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Holder, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law, in equity or otherwise.
 
 
2

 
 
4. Representations and Warranties. Maker hereby represents and warrants to the
Holder that (a) Maker has the requisite power, authority and legal capacity to
enter into and perform his obligations under this Note; (b) this Note has been
duly executed and delivered to the Holder by Maker; and (c) this Note is the
legal, valid and binding obligation of Maker, enforceable against him in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by general principles of equity.
 
5. Right of Set-off. If an Event of Default shall have occurred and be
continuing, the Holder is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Holder to or for the
credit or the account of Maker against any and all of the obligations of Maker
now or hereafter existing under this Note, although such obligations may be
unmatured. The Holder agrees promptly to notify Maker after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Holder under this
Section 8 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Holder may have.
 
6. Notices. All notices, requests and other communications required or permitted
under this Note shall be in writing and shall be personally delivered or sent by
a recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by facsimile or other electronic delivery to Maker or the
Holder, as the case may be, at its address set forth below:
 
If to Holder:
If to Maker:
 
Greg McCabe
McCabe Petroleum Company, Inc.
500 W Texas Ave Ste. 890
Midland, Texas 79702
 
 
John Brda
Torchlight Energy, Inc.
5700 W. Plano Pkwy., Ste. 3600
Plano, Texas 75093

7. Relationship of the Parties. Notwithstanding any business or personal
relationship between Maker and the Holder, that may exist or have existed, the
relationship between Maker and the Holder under and with respect to this Note is
solely that of debtor and creditor, the Holder has no fiduciary or other special
relationship with Maker by virtue of this Note, Maker and the Holder are not
partners or joint venturers, and no term or condition of any of this Note shall
be construed so as to deem the relationship between Maker and the Holder to be
other than that of debtor and creditor.
 
8. Modification and Waiver of this Note. None of the provisions of this Note may
be waived, amended, supplemented or otherwise modified except in a writing
signed by Maker and the Holder.
 
9. Successors and Assigns; Transfer. This Note shall be binding upon the
successors and assigns of Maker and Holder, and shall inure to the benefit of
their successors, assigns, heirs and beneficiaries; provided, however, that
neither Maker or Holder may assign, delegate or otherwise transfer any of its
rights or obligations under this Note without the prior written consent of the
other, which will not be unreasonably withheld. No transfer, assignment, or
pledge of this Note shall be valid unless made in compliance with any applicable
state and Federal securities laws restrictions and effected on the register. Any
transfer, assignment, or pledge of this Note in violation of this paragraph is
void ab initio.
 
 
3

 
 
10. Severability. Any provision of this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
11. Governing Law. This Note shall be governed by, and for all purposes
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of law principles thereof.
 
12. Jurisdiction, Etc.  THIS NOTE SHALL BE DEEMED TO BE A CONTRACT UNDER THE
LAWS OF THE STATE OF TEXAS. Maker and Holder hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of the United States
District Court for the Southern District of Texas and of any Texas State court
sitting in Harris County, Texas, and any appellate court from any thereof, for
purposes of any action or proceeding arising out of or relating to this Note, or
for recognition or enforcement of any judgment, and Maker and Holder hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such court. Maker and
Holder agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Note shall affect any right
that the Holder may otherwise have to bring any action or proceeding relating to
this Note in the courts of any jurisdiction to collect on a judgment for this
Note.
 
 
IN WITNESS WHEREOF, Maker has caused this instrument to be duly executed and
delivered to the Holder as of the Issuance Date.
 
 
MAKER:

 
 
 
 
 
 
TORCHLIGHT ENERGY, INC.
 
 
 
 
 
 
 
 
 
By:  
/s/ John Brda
 
 
 
John Brda
 
 
 
Chief Executive Officer
 



 
 
 
 
 
 
4
